Citation Nr: 1108119	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-16 663	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for sleep apnea.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, his daughter and his brother.



ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for sleep apnea.  In June 2009, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in April 2010.

In August 2010, the Veteran presented sworn testimony during a Travel Board hearing in Indianapolis, Indiana, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The evidence of record demonstrates that the Veteran has sleep apnea that is related to his active service.


CONCLUSION OF LAW

Sleep apnea was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, with respect to the issue decided, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
Analysis

In order to establish service connection or service-connected aggravation for a present disability a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b) (2010).

Initially, the Board notes that the Veteran has a current diagnosis of sleep apnea.  
In September 2008, the Veteran raised the possibility that he might have sleep apnea with a VA clinician.  He was subsequently scheduled for a sleep study, which resulted in a diagnosis of sleep apnea in November 2008.  The question that remains is whether there is a relationship between the Veteran's current sleep apnea and his military service.

Regarding the second prong of service connection, in service incurrence or aggravation of a disease or injury, service connection is usually established by showing that the disorder was manifested or diagnosed during military service.  38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  If the Veteran has been recently discharged, the nature of his current condition and its treatment history are relevant to the inquiry under consideration.  Hampton v. Gober, 10 Vet. App. 481, 482-483 (1997).

The Veteran claims that he developed sleep apnea during service.  While there was no diagnosis of sleep apnea contained in his service treatment records, as noted above, he reported to a VA clinician that he believed he had sleep apnea within two months of his separation from service.  In addition, the Veteran has presented evidence in the form of lay statements and sworn testimony from friends and family members that he exhibited symptoms consistent with sleep apnea while in service.  Lay witnesses are competent to testify regarding symptoms they can observe.  Barr v. Nicholson, 21Vet. App. 303 (2007)  The Veteran's spouse, daughter, brother and friend all observed the Veteran sleeping during service and are therefore competent to testify to the symptoms they observed.  

The Veteran's spouse provided a lay statement and testified at the August 2010 Board hearing.  She indicated that she first noticed the Veteran's snoring in 1996.  His snoring got progressively worse, so much so that she eventually had to sleep in a separate bedroom.  In 2002 or 2003, she observed the Veteran stop breathing in his sleep for 56 seconds before she finally woke him up.  The Veteran submitted another lay statement made by a friend of 10 years who first noticed the Veteran's symptoms when he observed the Veteran snoring loudly on a camping trip in 2003.  He also stated that the Veteran lived with him during the work week for a period of about two years beginning in August 2005, due to commuting issues.  During this period, he stated that the Veteran's snoring got progressively worse and he observed the Veteran stop breathing for periods of time when he was asleep.  The Veteran's brother and daughter also testified about his snoring at the August 2010 hearing.  His brother stated that the Veteran's snoring got really noticeable around the year 2000 and that he had observed him stop breathing approximately 40 to 50 times while camping over the years.  

The Board finds the lay statements of the Veteran, and his family and friends to be credible.  They all relate that the Veteran's snoring got progressively worse sometime after 2000 and they all observed the Veteran stop breathing for lengthy periods of time while sleeping.  While the Veteran denied trouble with snoring or hypersomnolence (excessive sleepiness), in July 2000, it wasn't until around this time that others began to observe excessive snoring.  Other than the Veteran's statement in 2000, there is nothing contained in the claims file which contradicts these lay statements regarding the Veteran's excessive snoring beginning in 2000 - 2003.  

The Board notes that there are multiple mentions in medical records created during the Veteran's service of his difficulty falling asleep or only sleeping for short periods of time.  However, these problems were attributed to mania resulting from the Veteran's bipolar disorder and excessive caffeine consumption, so the Board does not find that these notations either support or contradict the presence of sleep apnea in service.  

The Veteran currently is diagnosed with sleep apnea.  While sleep apnea was not diagnosed in service, it was diagnosed shortly thereafter, with no evidence of an intercurrent cause.  In addition, lay evidence indicates that the Veteran exhibited symptoms consistent with sleep apnea during service for several years prior to his discharge.  Therefore, the Board finds that the evidence is at least in relative equipoise that the Veteran is entitled to service connection for his present disability of sleep apnea.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


